Citation Nr: 1440601	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1990 to September 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened service connection for a right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative, and denied service connection on the merits.  The Veteran disagreed and perfected an appeal.  

The Veteran requested a hearing before the Board; however he failed to appear for a scheduled January 2011 hearing before a travel board to be held at the RO.  The request for a hearing is deemed waived.

In October 2011, the Board initially found that new and material evidence had been received to reopen the claim of service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder, and remanded the reopened claim for further development.  The requested development was performed and complied with the directives of the October 2011 Board remand.  

The Veteran's ex-spouse submitted a statement received in May 2014 that appears to be seeking an apportionment of dependent benefits.  That matter is not in appellate status and is referred to the RO for the appropriate action. 


FINDINGS OF FACT

1.  No disease or chronic symptoms of degenerative joint disease of the right knee   were manifested during service. 

2.  The Veteran did not continuously manifest symptoms of degenerative joint disease of the right knee in the years after service. 

3. Degenerative joint disease of the right knee was not manifested to a degree of ten percent within one year of service separation. 

4.  The Veteran's degenerative joint disease/post-operative residuals were not caused by any in-service event, are not related to active service, and are not caused or aggravated by the service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, to include degenerative joint disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a January 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The January 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, Social Security records, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  The Board further observes that in conjunction with the October 2011 Board remand, additional VA treatment records and Social Security records were obtained.  Moreover, the actions taken complied with the directives of the Board remand.  

The Veteran was afforded a VA examination in April 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the VA examination of record is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, the Veteran was scheduled for an additional VA examination in September 2012, following receipt of the additional records, to determine the nature and etiology of any current right knee disorder, and failed to appear for the requested examination.  The Veteran was informed of the examination at his last known address and has not provided a reason for his failure to appear or requested that the examination be rescheduled. Thus, the Board finds that a further examination is not necessary regarding the above issue.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection for Right Knee

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

 Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that his current right knee disorders are related to or caused by his service-connected left knee disorder.  

A review of the Veteran's service treatment records reveals that there were no complaints or findings of right knee problems in service.  There were also no reports or findings of right knee problems in the years immediately following service. 

At the time of a September 1993 hearing, the Veteran indicated that he had no problems with his right knee.  At the time of an October 1993 VA examination, conducted in conjunction with the Veteran's claims for left knee and low back disorders, the Veteran did not complain of any right knee problems.  X-rays taken of the right knee at that time revealed normal findings.  The Veteran did not complain of any problems with his right knee until August 1999, when he requested that he be granted service connection for his right knee problems as secondary to his service-connected left knee disorder.  

VA treatment records associated with the claims folder reveal that the Veteran was seen with complaints of right knee problems in August 2005, following a fall from a trailer where he reported injuring his right knee and shoulder.  There was no indication of any left knee involvement at that time.  A MRI taken of the Veteran's right knee in September 2006 revealed a tear of the posterior limb of the medial meniscus extending to the inferior surface; small tears or degenerative changes of the anterior limb of the medial meniscus; mild degenerative changes of the lateral meniscus; moderate amount of fluids in the joint space; and diffuse signal change in the medial tibial plateau consistent with edema.  In December 2006, the Veteran complained of bilateral knee pain, noting that he had had right knee pain over the past year.  The Veteran stated that he had recently fallen on the knee in the past couple of weeks and that he had significantly more knee pain since the fall.  In February 2007, the Veteran underwent a right knee meniscectomy.  

In conjunction with his claim, the Veteran was afforded a VA examination in April 2007.  The examiner indicated that the Veteran gave a history of his left knee giving way and his falling onto the right knee causing an injury to the right knee.  The Veteran reported that this occurred in August 2005 and that he came to the VA at that time.  The examiner observed that the history that the Veteran gave did not appear to be entirely truthful.  The examiner noted that a review of the history and physical done by the orthopedic surgeon who admitted the Veteran stated that the Veteran was washing his truck three days prior to admission and slipped and fell off the trailer landing on his right elbow and knee.  He was admitted to rule out sepsis of the knee and elbow because he had had a previous MRSA soft-tissue abscess of the thigh.  The examiner also noted the findings made at the time of the September 2006 MRI.  The examiner further noted the surgery performed by the Veteran's private physician in February 2007 and the subsequent follow-up treatment.  The examiner also indicated that the Veteran was morbidly obese.  Following examination of the Veteran, the examiner rendered a diagnosis of right knee pain and advanced degenerative joint disease secondary to morbid obesity and attrition.  The examiner opined that the Veteran's right knee condition was not related to his left knee.  He indicated that the history given at the time of the injury and recorded by the orthopedic surgeon was significantly different than the history given by the Veteran at the time of the examination.  

In a May 2007 report, the Veteran's private surgeon, T. Sobey, M.D., indicated that the Veteran was concerned that their records did not reflect the actual events leading to the right knee injury.  Dr. Sobey indicated that the Veteran stated that he had fallen off a trailer at the time of the injury to his right knee.  The Veteran reported that the left knee, which he had previously injured at the time he was a paratrooper, buckled on him causing him to fall and injure his right knee.  His left knee was service-connected.  The Veteran indicated that he had been previously treated by the physicians at VA for the left knee.  Dr. Sobey stated that buckling of the left knee was a highly probable event and a reasonable cause of the resultant pathology.  He indicated that it was his opinion that the right knee injury was related to instability in the opposite left knee.  

There is competent evidence of a current right knee disability.  The Veteran has been diagnosed as having degenerative joint disease and post-operative right knee residuals.  

The Board finds the weight of the evidence shows that the degenerative joint disease and post-operative residuals did not manifest in service or within one year of service separation and are not related to active service.  The Board finds that the degenerative changes of the right knee are a "chronic disease" listed under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  See Walker, supra.  However, the Board finds that the weight of the evidence establishes that the Veteran did not experience "chronic" symptoms of right knee pain during service, he did not have continuous or chronic right knee pain symptoms since service, and the degenerative changes and post-operative residuals first manifested years after service separation and are not related to disease or injury in service.  Thus, presumptive service connection for degenerative joint disease of the right knee under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence establishes that the Veteran did not have chronic symptoms of right knee pain in service or continuously after service.  The service treatment records and the Veteran's own lay statements made during his period of active service and subsequent to service, including at his 1993 hearing, do not establish that the Veteran had chronic symptoms of right knee pain in service. 

As noted above, the service treatment records do not reveal any complaints or findings of right knee problems.  The Veteran first asserted that he had a right knee problem in 1999, which he related to his left knee and not to service.  

There is no competent evidence of a diagnosis of degenerative joint disease within one year of service separation.  The first x-ray evidence of degenerative joint disease of the right knee occurred many years after service. 

Finally, the Board finds that the weight of the evidence demonstrates that degenerative joint disease of the right knee/post-operative residuals are not caused by any in-service event or injury and are not related to service.  The record does not contain any evidence, nor has the Veteran asserted, that his current right knee disorder had its origins in service.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint disease and any post-operative residuals, including as a presumptive disease and on a direct basis, and the claim must be denied.

As to the Veteran's belief that his current right knee disorders are caused and/or aggravated by his service-connected left knee disorder, the record demonstrates that while the Veteran has reported injuring his right knee as a result of his left knee buckling at the time of the August 2005 incident, the treatment records prepared contemporaneously with and/or in close proximity to the incident, make no reference to the left knee buckling.  The records reveal that the Veteran slipped while on his trailer and fell on his right knee and shoulder, with no reference to the left knee.  This evidence is more probative than his recent assertions that his current right knee disorder was caused as a result of his left knee buckling. voiced close to two years following the incident, and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis and/or post-operative residuals falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Lay statements on the question of relating the current degenerative joint disease and post-operative residuals to service are not competent in the present case, because the Veteran is not competent to state that this disease arose as a result of his service-connected left knee disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform. 

Next, service connection may be granted when the evidence establishes a nexus between a current disability and a service-connected disorder, to include by way of aggravation.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

The Board notes that the Veteran's private physician, Dr. Sobey, stated that it was his medical opinion that the right knee injury was related to instability in the opposite left knee.  In rendering this opinion, Dr. Sobey made reference to the August 2005 incident where the Veteran fell off the trailer and indicated that the Veteran had reported that his left knee had buckled which caused him to fall on the right knee.  He noted that buckling of the left knee was a highly probable event and a reasonable cause of the resultant pathology.  As demonstrated above, the treatment records which were prepared in close proximity to the August 2005 incident, which serves as the basis for the secondary service connection claim, make no reference to the left knee buckling.  The treatment records, which were prepared in close proximity to the injury, reveal only that the Veteran reported having slipped off his trailer, which caused him to fall on his right knee and right shoulder, resulting in the right knee injury.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In the current case, the basis for the examiner's opinion was that the Veteran's left knee had buckled, which is not supported by the treatment records contemporaneous with the August 2005 injury.  

In contrast, the Board notes that the April 2007 VA examiner, following a comprehensive examination of the Veteran and a thorough review of the claims folder, indicated that the Veteran's right knee disorder was not related to the left knee.  In rendering his opinion the VA examiner cited to specific notations in the record and addressed not only the Veteran's statements but also what the treatment records contemporaneous to the August 2005 injury reported, which revealed no left knee involvement.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history, citing to findings in the record, or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any current right knee disorder developed in service or in the one year following service, or is otherwise related to his period of service; or was proximately due to or the result of, to include way of aggravation, his service-connected left knee disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.


ORDER

Service connection for right knee disorder, to include as secondary to service-connected left knee injury with ilio-tibial syndrome, postoperative, is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


